Exhibit 10.5

THE WALT DISNEY COMPANY

Performance-Based

Stock Unit Award

(Total Shareholder Return/Average Annual Adjusted EPS Growth Goals)

AWARD AGREEMENT, dated as of                     , between The Walt Disney
Company, a Delaware corporation (“Disney”), and                      (the
“Participant”). This Award is granted on                     , 200     (the
“Date of Grant”) by the Compensation Committee of the Disney Board of Directors
(the “Committee”) pursuant to the terms of the Amended and Restated 2002
Executive Performance Plan (the “Plan”), and pursuant to the terms of the
Amended and Restated [1995] [2005] Stock Incentive Plan (the “Stock Plan”). The
applicable terms of the Plan and the Stock Plan are incorporated herein by
reference, including the definitions of terms contained therein.

Section 1. Stock Unit Award. Disney hereby grants to the Participant, on the
terms and conditions set forth herein, an Award of              “Stock Units.”
The Stock Units are notional units of measurement denominated in Shares of
Disney (i.e. one Stock Unit is equivalent in value to one Share, subject to the
terms hereof). The Stock Units represent an unfunded, unsecured obligation of
Disney. This Award is subdivided into “Tranche A” and “Tranche B,” each of which
constitute one half of the Award. Subject to the terms, conditions and
performance-based vesting requirements set forth herein, Tranche A of this Award
will vest on the second or fourth anniversary date of the Date of Grant and
Tranche B on the fourth anniversary of the Date of Grant.

Section 2. Vesting Requirements. The vesting of this Award (other than pursuant
to accelerated vesting in certain circumstances as provided in Section 3 below)
shall be subject to the satisfaction of the conditions set forth in each of
subsections A, B and C of this Section 2:

A. Total Shareholder Return/EPS Vesting Requirement. The vesting of fifty
percent (50%) of each of Tranche A and Tranche B (the “Performance-Tested
Portions”) shall be subject to performance vesting under this Section 2.A. This
performance vesting requirement, which is applicable on the second and fourth
anniversary dates of the Date of Grant, shall be satisfied if Total Shareholder
Return (as defined below) of Disney, determined on the relevant anniversary date
as provided below, exceeds the Total Shareholder Return for the Standard &
Poor’s 500 Composite Stock Index (the “Reference TSR”) over either (i) the
period of one year preceding the applicable anniversary date or (ii) the period
of two years preceding the applicable anniversary date (the “One-or-Two-Year TSR
Test”). “Total Shareholder Return” shall mean, for any given determination date,
an amount equal to the average of the total return figures (i)



--------------------------------------------------------------------------------

for Disney and (ii) for the Reference TSR, as the case may be, for twenty
(20) trading days immediately preceding the determination date. For the
avoidance of doubt, the One-or-Two-Year TSR Test is applicable to Tranche A on
the second anniversary date of the Date of Grant and to Tranche B on the fourth
anniversary date of the Date of Grant.

If the One-or-Two-Year TSR Test is not satisfied for Tranche A on the second
anniversary date of the Date of Grant, then the Performance-Tested Portion of
Tranche A shall not vest on that date. However, such portion of Tranche A shall
not be forfeited at that time and the performance vesting requirement of this
Section 2.A shall be satisfied if Total Shareholder Return of Disney, determined
on the fourth anniversary date of the Date of Grant, exceeds the Reference TSR
over either (i) the period of one year preceding such anniversary date or
(ii) the period of four years preceding such anniversary date.

If on the fourth anniversary date of the Date of Grant one or more of the
foregoing performance vesting requirements under this Section 2.A have not been
met and as a result thereof any Performance-Tested Portions shall not have
vested (the “Unsatisfied Performance-Tested Portions”), then Disney shall
determine the Average Annual Adjusted EPS Growth Rate (as defined below) and
apply the following alternative performance tests with respect to such
Unsatisfied Performance-Tested Portions:

(i) If the Average Annual Adjusted EPS Growth Rate (as defined below) is greater
than 10%, then the performance vesting requirement of this Section 2.A shall be
met with respect to all Unsatisfied Performance-Tested Portions.

(ii) If the Average Annual Adjusted EPS Growth Rate is greater than 8% but less
than or equal to 10%, then fifty percent (50%) of all Unsatisfied
Performance-Based Portions shall vest and the remaining fifty percent
(50%) thereof shall be immediately forfeited.

(iii) If the Average Annual Adjusted EPS Growth Rate is 8% or less, then all
Unsatisfied Performance-Based Portions shall be immediately forfeited.

“Average Annual Adjusted EPS Growth Rate” shall mean the average annual growth
rate of the Adjusted EPS (as defined below) of Disney for the sixteen
(16) fiscal quarters of Disney ended immediately prior to the fourth anniversary
date of the Date of Grant for which financial results have been filed with the
Securities and Exchange Commission on a Form 10-Q or Form 10-K (the “Adjusted
EPS Growth Period”). “Adjusted EPS” shall mean the diluted earnings per share of
Disney, as reported in Disney’s consolidated financial statements for the
relevant period, after such adjustments thereto as the Committee deems
appropriate in its sole discretion (i) to exclude the effect of extraordinary,
unusual and/or nonrecurring items and (ii) to reflect such other factors as the
Committee deems appropriate to fairly reflect earnings per share growth. In the
event that the Adjusted EPS Growth Period corresponds to the four completed

 

2



--------------------------------------------------------------------------------

fiscal years of Disney immediately preceding the fourth anniversary date of the
Date of Grant, then the Average Annual Adjusted EPS Growth Rate shall be the
average of the annual growth rates of Adjusted EPS of Disney for such four
fiscal years. If the Adjusted EPS Growth Period does not correspond to the four
completed fiscal years of Disney immediately prior to the fourth anniversary
date of the Date of Grant, the sixteen (16) quarters comprising such period will
be treated as four consecutive annual periods (each equivalent to a fiscal year)
for the purpose of determining the Average Annual Adjusted EPS Growth Rate.

B. Section 162(m) Vesting Requirement. This Award shall also be subject to
additional performance vesting requirements under this Section 2.B with respect
to 100% of both Tranche A and Tranche B, based upon the achievement of the
Performance Targets applicable to the Performance Periods specified below,
subject to certification of achievement of such Performance Targets by the
Committee pursuant to Section 4.8 of the Plan. The respective Performance
Targets (and the Business Criteria to which they relate) shall be established by
the Committee not later than 90 days following the beginning of each Performance
Period. If the Performance Target for a Performance Period is not satisfied, the
applicable portion of the Award (i.e., Tranche A or Tranche B) shall be
immediately forfeited in its entirety. The Performance Periods for the Stock
Units granted hereunder shall be as follows:

 

Performance Period

  

Stock Units

Fiscal 200     and 200        Tranche A (             Stock Units) Fiscal
200     and 200        Tranche B (             Stock Units)

C. Service Vesting Requirement. In addition to the performance vesting
requirements of subsections A and B of this Section 2, the right of the
Participant to receive payment of this Award shall become vested only if he or
she remains continuously employed by Disney or an Affiliate from the date hereof
until:

(i) the second anniversary of the Date of Grant in the case of Tranche A, except
to the extent that the vesting of any portion of Tranche A is subject to
performance vesting requirements being met on the fourth anniversary date hereof
pursuant to Section 2.A hereof,

 

3



--------------------------------------------------------------------------------

in which case the Participant shall be required, in order to vest with respect
to such portion of Tranche A, to remain continuously employed by Disney or an
Affiliate until the fourth anniversary of the Date of Grant, and

(ii) the fourth anniversary of the Date of Grant in the case of Tranche B;

provided, however, that, nothing set forth herein shall be deemed to modify,
qualify, or otherwise derogate from, the requirement of Section 4.8 of the Plan
that the Committee certify in writing that the applicable Performance Targets of
Section 2.B above have been satisfied prior to the payment of any amount to the
Participant under this Award.

If the service vesting requirements of this Section 2.C are not satisfied for
Tranche A or Tranche B, respectively, the applicable number of Stock Units shall
be immediately forfeited and the Participant’s rights with respect thereto shall
cease.

All Stock Units for which all of the requirements of this Section 2 have been
satisfied shall become vested and shall thereafter be payable in accordance with
Section 5 hereof.

Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon the Participant’s death or disability (within the meaning
of Section 409A of the Internal Revenue Code), or upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control in
accordance with Section 11 of the Stock Plan as in effect as of the date of the
Triggering Event (provided, in each case, that the Participant is employed by
Disney (or an Affiliate) at the time of such death, disability or occurrence of
a Triggering Event), this Award shall become fully vested and shall be payable
in accordance with Section 5 hereof to the extent that it has not previously
been forfeited. In addition, if the Participant is employed pursuant to an
employment agreement with Disney, any provisions thereof relating to the effect
of a termination of the Participant’s employment upon his or her rights with
respect to this Award, including, without limitation, any provisions regarding
acceleration of vesting and/or payment of this Award in the event of termination
of employment, shall be fully applicable and supersede any provisions hereof
with respect to the same subject matter.

Section 4. Dividend Equivalents. Any dividends paid in cash on Shares of Disney
will be credited to the Participant as additional Stock Units as if the Stock
Units previously held by the Participant were outstanding Shares, as follows:
such credit shall be made in whole and/or fractional Stock Units and shall be
based on the fair market value (as defined in the Stock Plan) of the Shares on
the date of payment of such dividend. All such additional Stock Units shall be
subject to the same vesting requirements applicable to the Stock Units in
respect of which they were credited and shall be payable in accordance with
Section 5 hereof.

 

4



--------------------------------------------------------------------------------

Section 5. Payment of Award. Payment of vested Stock Units shall be made within
30 days following the later of:

 

  (i) the date as of which all of the applicable vesting requirements under
Section 2 hereof shall have been satisfied for Tranche A (or a portion thereof)
or Tranche B (or a portion thereof), as applicable, or

 

  (ii) the date of certification of achievement of the applicable Performance
Targets by the Committee as required under Sections 2.B and 2.C hereof,

(or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable). The Stock Units shall be paid in cash or in Shares (or some
combination thereof), as determined by the Committee in its discretion at the
time of payment, and in either case shall be paid to the Participant after
deduction of applicable minimum statutory withholding taxes.

Section 6. Restrictions on Transfer. Neither this Stock Unit Award nor any Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to Disney as a result of
forfeiture of the units as provided herein and as provided in Section 6 of the
Plan. The Stock Units constitute Restricted Units as defined in Section 2.2 of
the Plan.

Section 7. No Voting Rights. The Stock Units granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.

Section 8. Award Subject to Plans, Etc. This Stock Unit Award is subject to the
terms of the Plan and the Stock Plan, the terms and provisions of which are
hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Stock Plan, the Plan or the Stock Plan (as applicable) will govern
and prevail.

Section 9. Changes in Capitalization. The Stock Units under this Award shall be
subject to the provisions of the Stock Plan relating to adjustments for changes
in corporate capitalization.

Section 10. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant’s employment at any time or to change the terms and
conditions of such employment.

 

5



--------------------------------------------------------------------------------

Section 11. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

 

THE WALT DISNEY COMPANY By:      

Name:

Title:

PARTICIPANT      

*            *            *            *

On January 30, 2008, the Company issued restricted stock units to executive
officers in the amounts identified below on the foregoing form of Stock Unit
Award agreement. For each of the grants, the Performance Period in Section 2.B
for Tranche A is Fiscal 2008 and 2009 and the Performance Period for Tranche B
is Fiscal 2010 and Fiscal 2011.

 

Executive Officer

   Number of Units

Robert A. Iger

   200,000

Thomas O. Staggs

   60,000

Alan N. Braverman

   40,000

Kevin A. Mayer

   21,000

Christine M. McCarthy

   18,000

 

6